Our statute of adoption (§ 4879) declares that when its provisions are complied with, "such child shall thereupon become the legal child of the person by whom it is adopted, and he shall become its legal parent." The appellant is therefore the legal child of Eugene F. Gaffey, and Eugene, before his death, was her legal father. As pointed out in the opinion, the testator evidently uses the word issue in the seventh paragraph as meaning children. Admittedly the children thus referred to as issue are the children of Eugene F. Gaffey at the time of his death. And since the testator is presumed to have known the law and to have made his will with reference to it, I think the word "issue" in the seventh clause includes, in intention and in law, after-adopted as well as after-born children.
In this opinion CURTIS, J., concurs. *Page 73